                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  YOUSE & YOUSE                                      CIVIL ACTION

                    v.                               NO. 18-3578

  JOHNSON & JOHNSON, ET AL.

                     MEMORANDUM RE: OUTSTANDING MOTIONS

Baylson, J.                                                                  January 16, 2019

       Before the Court are two motions in this asbestos personal injury case: Plaintiffs’ Motion

to Remand (ECF 7, “Remand Mot.”), and Defendant Imerys Talc America, Inc.’s (“Imerys”)

Motion to Dismiss for Lack of Jurisdiction (ECF 21, “Mot. to Dismiss”). We review the factual

and procedural history of this case and then address each motion in turn.

  I.   Factual and Procedural History

       In Plaintiffs’ Amended Complaint, they assert that Plaintiff Carrie Youse “was exposed

to asbestos from the personal use of cosmetic talcum powder products and through family

members who also used cosmetic talcum powder products on plaintiff and others.” (ECF 4, Am.

Compl. at ¶ 4.) Plaintiff Carrie Youse states that she was diagnosed with papillary mesothelioma

on November 13, 2015 and asserts that in May 2018 she “learned that her exposure to asbestos

containing talcum powder was the factual cause of her Mesothelioma.” (Am. Compl. at ¶ 5.) She

alleges causes of action for strict liability, negligence, breach of warranty, and misrepresentation

against the Defendants. (Am. Compl., Counts I-IV.) Her husband, Mark Youse, asserts a claim

for loss of consortium. (Am. Compl., Count V.)

       Plaintiffs filed their complaint against Defendants Johnson & Johnson (“J&J”) and

Imerys, individually and as successor-in-interest to Luzenac Group and Cyprus Minerals Co. on

July 13, 2018 in Pennsylvania state court. (Common Pleas Compl., ECF 1, Ex. A.) On August


                                                 1
22, 2018, Defendant Imerys filed a notice of removal, including within it Defendant J&J’s

consent to removal. (ECF 1, Ex. B.) Shortly after removal, Imerys filed a Motion to Dismiss for

Lack of Jurisdiction (ECF 3), which we dismissed as moot (ECF 5) when Plaintiffs amended

their complaint. (Am. Compl.) In the Amended Complaint, Plaintiffs added a claim against

Defendant Walmart. (Am. Compl.) Plaintiffs then moved to remand on September 21, 2018.

(Remand Mot.) All Defendants responded in opposition to Plaintiffs’ Motion Remand. (J&J and

Imerys Joint Resp., ECF 13; Walmart Resp., ECF 16.)

       Defendant J&J answered the Amended Complaint, including within it affirmative

defenses and cross claims against its co-defendants. (ECF 9.) Defendant Walmart filed two

answers, one responding to Plaintiffs’ Amended Complaint, including within it crossclaims

against co-defendants (ECF 19) and one in response to J&J’s cross claims. (ECF 20.) Defendant

Imerys did not answer but filed a Motion to Dismiss for Lack of Jurisdiction on October 11,

2018. (Mot. to Dismiss.) Plaintiffs filed a Response in opposition to Imerys’s motion (ECF 22),

and Imerys replied. (ECF 24.)

 II.   Plaintiffs’ Motion to Remand

       The basis of Plaintiffs’ Motion to Remand is that subject matter jurisdiction is lacking

because “Wal-Mart is a citizen of the Commonwealth of Pennsylvania” and therefore the case

lacks diversity required for subject matter jurisdiction under 28 U.S.C. § 1332. (Remand Mot. at

¶¶ 22, 21.)

       Under 28 U.S.C. § 1332, this Court has subject matter jurisdiction over civil actions

between citizens of different states where the amount in controversy exceeds $75,000. Complete

diversity is required, meaning that “every plaintiff must be of diverse state citizenship from

every defendant.” In re Briscoe, 448 F.3d 201, 215 (3d Cir. 2006). A corporate defendant is




                                                 2
deemed a citizen of its state of its incorporation and the state where it has its principal place of

business. 28 U.S.C. §1332(c). “The party asserting diversity jurisdiction bears the burden of

proof,” which it meets by proving diversity of citizenship by a preponderance of

evidence. McCann v. Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir. 2006) (citing McNutt

v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936)).

       In its response, Walmart asserts that

               Walmart Inc. is a Delaware corporation with its principal place of
               business in Arkansas, and therefore citizens of Delaware and
               Arkansas. . . . As such, all parties are diverse. . . . Also, when
               looking at the corporate statuses of each of the Walmart operating
               entities, we see that none are citizens of Pennsylvania. Plaintiffs
               allege that the subject talcum powder products were purchased at
               Walmart, but they do not identify which store(s). . . . Walmart
               store locations nationwide are operated by one of five entities:
               Walmart Inc., Wal-Mart Stores East, LP, Wal-Mart Stores Texas,
               LLC, Wal-Mart Louisiana, LLC, and Wal-Mart Stores Arkansas,
               LLC. None of these entities (and none of partners of Wal-Mart
               Stores East, LP) are incorporated or have a principle place of
               business in Pennsylvania.

(Walmart Resp. Memo., ECF 16-2 at 2.)

       Plaintiffs have not met their burden of rebutting Walmart’s assertions. As noted by

Defendants J&J and Imerys, “Plaintiff attaches no evidence whatsoever to support or otherwise

corroborate” its statement that Walmart is a Pennsylvania corporation. (J&J and Imerys Joint

Resp. at 3.) We are satisfied that Walmart is not a citizen of Pennsylvania, and therefore that

complete diversity exists such that § 1332 is satisfied. We deny Plaintiffs’ Motion to Remand.

III.   Defendant Imerys’s Motion to Dismiss

       We turn next to Defendant Imerys’s Motion to Dismiss for lack of personal jurisdiction

under Fed. R. Civ. P. 12(b)(2). Imerys argues that it has not consented to jurisdiction in

Pennsylvania because its only contact with the state is through its business registration, which it




                                                   3
asserts is not a sufficient basis for personal jurisdiction under controlling precedent. Imerys is a

Delaware corporation with its principal place of business in California. (Mot. to Dismiss at 2; Pl.

Resp., ECF 22 at 1.)

       There are two types of personal jurisdiction: specific and general jurisdiction. Where a

cause of action arises from, or relates to, the defendant’s contacts with the forum, specific

jurisdiction exists. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8

(1984). General jurisdiction, in contrast, may be asserted over a defendant even when the cause

of action has no relation to the defendant’s contacts with the forum if the defendant’s

“affiliations with the [s]tate are so ‘continuous and systematic’ as to render them essentially at

home in the forum [s]tate.’” Daimler AG v. Bauman, 571 U.S. 117, 128 (2014) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 920 (2011)).

       Under Pennsylvania’s jurisdictional statute, 42 PA. STAT. AND CONS. STAT. ANN. § 5301

(West 2018):

   (a) The existence of any of the following relationships between a person and this
       Commonwealth shall constitute a sufficient basis for jurisdiction to enable the tribunals
       of this Commonwealth to exercise general personal jurisdiction over such person, or his
       personal representative in the case of an individual, and to enable such tribunals to render
       personal orders against such person or representative:
               ....
           (2) Corporations.—
               (i) Incorporation under or qualification as a foreign corporation under the laws
                     of this Commonwealth.
               (ii) Consent, to the extend authorized by the consent.
               (iii) The carrying on of a continuous and systematic part of its general business
                     within this Commonwealth.

       In Bane v. Netlink, Inc., 925 F.2d 637, 641 (3d Cir. 1991), Judge Sloviter held that

business registration under § 5301 was a sufficient basis for Pennsylvania courts exercising




                                                  4
personal jurisdiction over a company.1

       Imerys urges us not to follow Bane, contending that “after Daimler, corporations cannot

be subject to personal jurisdiction merely because they do business in the forum state.” (Mot. to

Dismiss Memo., ECF 21-1 at 9.) Daimler, however, did not address whether registration to do

business is a sufficient basis for general personal jurisdiction, and the Third Circuit has not

addressed the question of consent-based jurisdiction after Daimler. As Judge Brody observed,

“[b]ecause the Supreme Court has not addressed the viability of consent to jurisdiction post-

Daimler, courts in this district have continued to apply the precedent established by the Third

Circuit in Bane to hold that registration to do business in Pennsylvania constitutes consent to

jurisdiction.” Plumbers' Local Union No. 690 Health Plan v. Apotex Corp., No. CV 16-665,

2017 WL 3129147, at *11 (E.D. Pa. July 24, 2017).

       Other judges in this district have found that under § 5301, business registration

constitutes consent to jurisdiction in Pennsylvania, even after Daimler. See Bors v. Johnson &

Johnson, 208 F. Supp. 3d 648, 650 (E.D. Pa. 2016) (Kearney, J.) (denying Defendant Imerys’s

Motion to Dismiss for lack of personal jurisdiction in personal injury lawsuit based on its sale of



1
  Imerys contends that Bane “does not control the consent-by-registration inquiry in this case”
because the registration statute in that case, 15 PA. STAT. ANN. § 2004(6) has since been repealed
and replaced by 15 PA. STAT. AND CONS. STAT. ANN. § 411. (Mot. to Dismiss Memo. at 18.)
Imerys argues that “the repealed statute made registration by consent quite explicit, stating that
by registering, the corporation agreed to a ‘designation of the Secretary of the Commonwealth . .
. as the true and lawful attorney of the corporation upon whom all lawful process in any action
against it may be served . . . with the same legal force and validity as if serving on the
corporation.’” (Mot. to Dismiss Memo. at 18, citing Bane, 925 F.2d at 640.)
         Although the quoted language has been removed from the current registration statute,
foreign corporations registering to do business in Pennsylvania must provide, subject to some
exception, “the address, including street and number, if any, of its registered office in this
Commonwealth.” 15 PA. STAT. AND CONS. STAT. ANN. § 412(a)(5). More importantly, the
jurisdictional statute that was the basis of the Bane decision, § 5301, has remained in full effect
since that case.



                                                  5
talc to J&J); see also Allstate Ins. Co. v. Electrolux Home Prod., No. 5:18-CV-00699, 2018 WL

3707377, (E.D. Pa. Aug. 3, 2018) (Leeson, J.); Hegna v. Smitty's Supply, Inc., No. CV 16-3613,

2017 WL 2563231 (E.D. Pa. June 13, 2017) (Padova, J.); Shipman v. Aquatherm L.P., No. CV

17-5416, 2018 WL 6300478 (E.D. Pa. Nov. 28, 2018) (Heffley, J.); Aetna Inc. v. Mednax, Inc.,

No. CV 18-2217, 2018 WL 5264310 (E.D. Pa. Oct. 23, 2018) (Beetlestone, J.).

         Without the Third Circuit overruling Bane or distinguishing Daimler, we follow these

decisions and conclude that registration to do business in Pennsylvania is sufficient to create

general personal jurisdiction. Accordingly, we deny Defendant Imerys’s motion to dismiss.

         An appropriate order follows.




O:\CIVIL 18\18-3578 Youse v. Johnson & Johnson\18cv3578 Memo on Mtns to Remand and Dismiss.docx




                                                               6
